Name: Commission Regulation (EC) No 2388/94 of 30 September 1994 altering the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 94 Official Journal of the European Communities No L 255/ 101 COMMISSION REGULATION (EC) No 2388/94 of 30 September 1994 altering the corrective amount applicable to the refund on rice and broken rice tion known to the Commission that the corrective amount at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 17 (4) of Regulation (EEC) No 1418/76 which is applicable to the export refunds fixed in advance in respect of rice and broken rice, as fixed in the Annex to Regulation (EC) No 2125/94 is hereby altered to the amount set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1994. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1869/94 (2), and in particular the second subparagraph of Article 17 (4) thereof, Whereas the corrective amount applicable to the refund on rice and broken rice was fixed by Commission Regula ­ tion (EC) No 2125/94 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2125/94 to the informa ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 7 . (3) OJ No L 224, 30. 8 . 1994, p. 20 . No L 255/102 Official Journal of the European Communities 1 . 10 . 94 ANNEX to the Commission Regulation of 30 September 1994 altering the corrective amount applicable to the refund on rice and broken rice (ECU/tonne) Product code Destination (') Current 1st period 2nd period 3rd period 1006 20 11 000 01 0 0 0 0 05 0 0 0 0 1006 20 13 000 01 0 0 0 0 05 0 0 0 0 1006 20 15 000 01 0 0 0 0 05 0 0 0 0 1006 20 17 000 1006 20 92 000 01 0 0 0 0 05 0 0 0 0 1006 20 94 000 01 0 0 0 0 05 0 0 0 0 1006 20 96 000 01 0 0 0 0 05 0 0 0 0 1006 20 98 000      1006 30 21 000 01 0 0 0 0 05 0 0 0 0 1006 30 23 000 01 0 0 0 0 05 0 0 0 0 1006 30 25 000 01 0 0 0 0 05 0 0 0 0 1006 30 27 000 ______ 1006 30 42 000 01 0 0 0 0 05 0 0 0 0 1006 30 44 000 01 0 0 0 0 05 0 0 0 0 1006 30 46 000 01 0 0 0 0 05 0 0 0 0 1006 30 48 000      1006 30 61 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 61 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 63 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 63 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 65 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 65 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 67 100      1006 30 67 900 _____  1 . 10. 94 Official Journal of the European Communities No L 255/ 103 (ECU/tonne) Product code Destination (') Current 1 st period 2nd period 3rd period 1006 30 92 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 92 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 94 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 94 900 01 0 0 0 0 05 0 0 0 0 04 0 0 0 0 1006 30 96 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 96 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 98 100 _____ 1006 30 98 900      1006 40 00 000 _____ (') The destinations are identified as follows : 01 Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Zones I, II , III , VI, Ceuta and Menila, 03 Zones IV, V, VII (c), Canada and zone VIII, except Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87, 05 Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 4 000 tonnes of white rice destined for Austria . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 2145/92.